Citation Nr: 1549419	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 8, 2010, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In September 2010, the Veteran testified before the Board at a hearing held at the RO.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and elicited testimony to support the Veteran's claim and identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This claim was remanded in September 2010, May 2011, and December 2012 for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 8, 2010, the Veteran's PTSD was manifested by occupational and social impairment, with reduced reliability and productivity.

2.  Since October 8, 2010, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to October 8, 2010, the criteria for an increased 50 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2014).

2.  Since October 8, 2010, the criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This claim for increased rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in January 2008 and April 2013, in order to adjudicate his increased rating claim.  Those examinations addressed the severity of the Veteran's current psychiatric disorder.  The Board finds that from these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411, prior to October 8, 2010, and as 70 percent thereafter. 

A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995). 

For the period prior to October 8, 2010, the Board finds that a rating of 50 percent for PTSD, but no higher, is warranted in this case.  In that regard, a March 2007 initial private psychological examination reflects that the Veteran worked for the postal service for 30 years before he retired in 2000 due to physical disabilities.  He had been married to his spouse for 34 years, with three children.  He had a good relationship with his family.  He was oriented in all three spheres.  His thoughts were logical and coherent, but at times tangential.  He could at times be sad and tearful.  His mood was tense, anxious, and moderately depressed.  His memory was intact.  His judgment and insight were adequate.  He experienced nightmares related to his service.  He struggled with stressful situations and at times exploded in anger.  He had an exaggerated startle response and was hypervigilant.  He had frequent thoughts of guilt of surviving his time in Vietnam.  If he experienced a trigger of a memory related to service, he would experience panic symptoms.  He was diagnosed with chronic PTSD, and a GAF score of 59 was assigned.

On January 2008 VA examination, he reported panic attacks about once per month.  He had frequent nightmares.  He would sometimes have verbal outbursts but had not lost control in a physical way.  He had great difficulty being in crowds and public places.  He reported that he lived in a retirement community with his wife.  In warmer weather he would attend different events.  He enjoyed spending time with his grandchildren.  He was having trouble with his spouse understanding his PTSD symptoms.  He tended to detach from people and had trust issues.  He reported drinking three to six alcoholic drinks per day.  He had no legal history.  Mental status examination showed that he was dressed and groomed normally.  His mood was mildly irritable.  His affect was constricted.  His speech was normal.  There was no indication of delusions or hallucinations.  His thought process was normal.  His thought content revolved around his service experiences.  His insight and judgment were good.  There was some impairment to his frustration tolerance.  He was diagnosed with mild to moderate PTSD and alcohol abuse.  A GAF score of 56 was assigned.  

From this evidence, the Board finds that an increased 50 percent rating is appropriate.  For one, the Veteran was assigned GAF scores of 59 and 56 during this time period, connoting moderate PTSD symptoms.  Moreover, the evidence demonstrates that the Veteran suffered from frequent panic symptoms, and that he experienced disturbance of mood and motivation, by way of less interest in his previous hobbies and interests and his recurrent feelings of irritability and anger.  On January 2008 VA examination, his PTSD was described as mild to moderate in degree.  Thus, when analyzing the claim in favor of the Veteran, the Board finds that the Veteran displayed symptoms contemplated by the next higher 50 percent rating prior to October 8, 2010, that were described as, at the most, moderate in degree.  Therefore, a 50 percent rating is granted.

However, a rating higher than 50 percent is not warranted for the period prior to October 8, 2010, as the Veteran did not display any of the symptoms contemplated by the higher 70 percent rating.  There was no finding of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  While the Veteran experienced irritability, he had not been provoked to physical violence.  While he did show difficulty in adapting to stressful circumstances, such is contemplated by the higher 50 percent rating based upon such symptoms as impaired judgment, motivation, and mood, and difficulty maintaining relationships with others.  Throughout this period, the Veteran was shown to be oriented in all spheres, he had normal speech, was able to function independently, and had intact memory.  He had an intact family unit and had a good relationship with his children and grandchildren.  He was able to participate in community events.  Following a review and analysis of the medical evidence, the Board finds that a rating higher than 50 percent prior to October 8, 2010, is not warranted.

Since October 8, 2010, a rating in excess of 70 percent is not warranted.  

A November 2010 private psychological evaluation is similar to that elicited in March 2007, but for that his short term memory appeared to compromised.  He had a pattern of an extremely concrete thought process that would tend to compromise his capacity for making judgments and decision making.  He had frequent nightmares that would sometimes preclude his ability to return to sleep and he would feel fatigued and irritable.  On a daily basis he had recurrent and intrusive distressing recollections of the event, guilt, and persistent symptoms of increased arousal.  On rare occasions he felt detached from others and would hear voices of his lost buddies.  A GAF score of 48 was assigned.

A December 2012 private psychological evaluation, by the same psychologist as in 2007 and 2010, added that the Veteran continued to present as being volatile, easily angered, extremely impatient, and subject to episodes of becoming enraged.  His disturbed emotional state contributed to his high level of tension and irritability, which adversely impacted his relationship with others.  He suffered from intrusive thoughts and nightmares at least twice per week.  He was assigned a GAF score of 45. 

On April 2013 VA examination, the Veteran reported an increase in several of his PTSD symptoms, including intrusive thoughts, nightmares, and flashbacks.  He suffered from depressed mood, anxiety, a chronic sleep impairment, and mild memory loss.  A GAF score of 60 was assigned based upon mental status examination.

From this evidence, the Board finds that the requirements for a 100 percent rating are not met.  At no time have symptoms contemplated by that rating been identified, nor has he exhibited other symptoms of similar severity, frequency and duration.  Notably, mental status examination has consistently demonstrated orientation in all spheres, appearance within normal limits, and no indication of real delusions or hallucinations other than rare hearing of voices of lost buddies.  He has not been shown to be a danger in harming others, despite his episodes of anger.  There is no indication of suicidal thoughts or attempts.  He has been able to care for his activities of daily living.  He has been able to maintain a marriage and has family relationships.  He does pursue hobbies and, though has isolative tendencies, is able to communicate outside of the home.  It is clear that the Veteran does not suffer from total social and occupational impairment in this case.  Thus, the claim for increased rating since October 8, 2010, must be denied. 

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) .




ORDER

Prior to October 8, 2010, an increased 50 percent rating for PTSD is granted.

Since October 8, 2010, a rating in excess of 70 percent for PTSD is denied.  


REMAND

In the December 2012 remand, the Board requested that a VA opinion be received as to the extent to which the Veteran's PTSD affected his ability to obtain and maintain substantially gainful employment.  However, the April 2013 VA examination does not address this specific question as it pertains to his claim for a TDIU.  In order to accurately assess the claim, and in order to comply with the previous remand orders, a remand for a new VA examination and opinion is necessary in this instance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the impact of his PTSD on his ability to obtain and maintain substantially gainful employment since January 31, 2007.  All rationale should be clearly explained.

2.  Then, readjudicate the claim.  If any benefit sought is not granted, the Veteran, and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


